     Case 3:19-cv-00881-DMS-BLM Document 52 Filed 10/23/20 PageID.810 Page 1 of 2



1

2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT

8                               SOUTHERN DISTRICT OF CALIFORNIA

9
                                                           Case No.: 19cv881-DMS(BLM)
10    MICHAEL BOUVY,

11                                        Plaintiff,       ORDER GRANTING JOINT MOTION
                                                           FOR PROTECTIVE ORDER WITH
12    v.                                                   MODIFICATIONS
13    ANALOG DEVICES, INC., a Massachusetts
                                                           [ECF No. 50]
      company, as successor to LINEAR
14    TECHNOLOGY CORPORATION; LINEAR
15    TECHNOLOGY LLC, a Delaware company;
      LINEAR TECHNOLOGY ADMINISTRATIVE
16    COMMITTEE; and DOE DEFENDANTS 1 – 20,

17                                    Defendants.
18

19         On October 21, 2020, the parties filed a joint motion requesting that the Court enter the
20   parties’ Protective Order. ECF No. 50. The Court has considered the Proposed Protective Order
21   and, for good cause shown, the joint motion is GRANTED with the following modification:
22         Paragraph 12 [ECF No. 50-1 at 8] should read as follows, in compliance with Magistrate
23   Judge Barbara L. Major’s Chambers Rules 1:
24

25         Before any materials produced in discovery, answers to interrogatories, responses
           to requests for admissions, deposition transcripts, or other documents which are
26         designated as confidential information are filed with the Court for any purpose,

27

28   1
      Honorable Barbara Lynn Major, U.S. Magistrate Judge, Chambers Rules-Civil Cases, available
     at https://www.casd.uscourts.gov/judges/major/docs/Chambers%20Rules%20Civil.pdf.
                                                       1
                                                                                   19cv881-DMS(BLM)
     Case 3:19-cv-00881-DMS-BLM Document 52 Filed 10/23/20 PageID.811 Page 2 of 2



           the party seeking to file such material must seek permission of the Court to file
1
           the material under seal. A sealing order may issue only upon a showing that the
2          information is privileged or protectable under the law. The request must be
           narrowly tailored to seek sealing only of the confidential or privileged material. To
3          file a document under seal, the parties must comply with the procedures explained
           in Section 2.j of the Electronic Case Filing Administrative Policies and Procedures
4
           Manual for the United States District Court for the Southern District of California
5          and Civil Local Rule 79.2. In addition, in accordance with Judge Major's
           preferences, a party must file a ‘public’ version of any document that it seeks to
6          file under seal. In the public version, the party may redact only that information
           that is deemed ‘Confidential.’ The party should file the redacted document(s)
7
           simultaneously with a joint motion or ex parte application requesting that the
8          confidential portions of the document(s) be filed under seal and setting forth good
           cause for the request.”
9
10         IT IS SO ORDERED.
11   Dated: 10/23/2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
                                                                                     19cv881-DMS(BLM)
